     Case 3:19-cv-02356-JAH-RBB Document 6 Filed 06/04/20 PageID.92 Page 1 of 2



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARK E. VERNON,                                     Case No.: 19cv2356-JAH (RBB)
12                                      Plaintiff,
                                                         ORDER GRANTING APPLICATION
13   v.                                                  TO PROCEED IN FORMA
                                                         PAUPERIS [Doc. No. 2]
14   TESLA ENERGY; TESLA ENERGY
     OPERATIONS, INC.; SOLARCITY
15
     CORP., ROE CORPORATIONS,
16   PARTNERSHIPS OR OTHER
     BUSINESS ENTITIES 1-10, Inclusive,
17
                                    Defendants.
18
19
20         On December 10, 2019, Mark E. Vernon (“Plaintiff”), proceeding pro se, filed a
21   complaint along with a motion for leave to proceed in forma pauperis (“IFP”), pursuant to
22   28 U.S.C. § 1915(a). See Doc. Nos. 1, 2. On January 20, 2020, the Court granted Plaintiff’s
23   IFP motion, but dismissed this action without prejudice because the Court lacked subject
24   matter jurisdiction, pursuant to the 28 U.S.C. § 1915(e)(2)(B) sua sponte screening. See
25   Doc. No. 3.
26         Plaintiff has now filed a First Amended Complaint (“Complaint”). See Doc. No. 5.
27   The Complaint is filed against Defendants Tesla Energy et al. (collectively, “Defendants”)
28   for negligence; intentional/negligent misrepresentation; breach of contract; breach of

                                                     1
     Case 3:19-cv-02356-JAH-RBB Document 6 Filed 06/04/20 PageID.93 Page 2 of 2



1    implied covenant of good faith and fair dealing; consumer fraud/deceptive trade practices;
2    and quantum meruit. Id. The Court has subject matter jurisdiction over the instant action
3    on the basis of diversity jurisdiction as the parties are citizens of different states and
4    Plaintiff alleges an amount in controversy over $75,000. 1
5             Accordingly, IT IS HEREBY ORDERED:
6             1. Plaintiff’s motion to proceed in forma pauperis is GRANTED for sufficiently
7                 demonstrating his inability to pay the filing fee and satisfying the 28 U.S.C. §
8                 1915(e)(2)(B) sua sponte screening.
9             2. The United States Marshal Service shall serve a copy of the complaint and
10                summons upon Defendant as directed by Plaintiff on U.S. Marshal Form 285. All
11                costs of service shall be advanced by the United States.
12            3. Plaintiff shall serve upon Defendant or, if appearance has been entered by
13                counsel, upon Defendant’s counsel, a copy of every further pleading or other
14                document submitted for consideration of the Court. Plaintiff shall include with
15                the original paper to be filed with the Clerk of the Court a certificate stating the
16                manner in which a true and correct copy of any document was served on
17                Defendant or Defendant’s counsel and the date of service. Any paper received by
18                a district judge or magistrate judge which has not been filed with the Clerk or
19                which fails to include a Certificate of Service may be disregarded.
20            IT IS SO ORDERED.
21
22
23   Dated: June 4, 2020
24                                                                Hon. John A. Houston
                                                                  United States District Judge
25
26
27
     1
28    District courts have diversity jurisdiction over civil actions where complete diversity exists between the parties and the
     amount in controversy exceeds $75,000. 28 U.S.C. § 1332(a).

                                                                    2
